Citation Nr: 1700177	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  08-19 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for trigeminal neuralgia.

2.  Entitlement to service connection for cranial nerve pain. 

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a ruptured testicle.

5.  Entitlement to service connection for muscle fasciculations. 

6.  Entitlement to service connection for chronic lymphoid hyperplasia.

7.  Entitlement to service connection for a stomach disorder. 

8.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty with the Air Force from January 1955 to January 1963.  He also had subsequent Army Reserve service, with several periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), including verified periods of ACDUTRA from May 1991 to September 1991, May 1992 to September 1992, and July 1993 to September 1993. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 1963 rating decision of the Wichita, Kansas Department of Veterans Affairs (VA) Regional Office (RO) and July 2007 and December 2009 rating decisions of the Muskogee, Oklahoma VA RO.  The Veteran's claims file is now in the jurisdiction of the Wichita RO. 

In February 2013, November 2013, and June 2016, the appeal was remanded for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).





FINDING OF FACT

Trigeminal neuralgia, cranial nerve pain, headaches, a ruptured testicle, muscle fasciculations, chronic lymphoid hyperplasia, a stomach disorder, and COPD, did not manifest during the Veteran's active service and are not otherwise related to an event or injury in service, to include as based on exposure to carbon tetrachloride therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for trigeminal neuralgia have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for cranial nerve pain have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for a ruptured testicle have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for service connection for muscle fasciculations have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6.  The criteria for service connection for chronic lymphoid hyperplasia have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

7.  The criteria for service connection for a stomach disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

8.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "Active military, naval, or air service" includes active duty; any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; or any period of INACDUTRA in which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a).

A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309 (a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303 (b) only apply to a chronic disease listed in § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d). 

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and organic diseases of the nervous system, as a chronic disease, become manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  If a condition listed as a chronic disease in § 3.309(a) is noted during service, but is either shown not to be chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); Walker, 708 F.3d at 1336.

The Veteran contends that his trigeminal neuralgia, cranial nerve pain, headaches, ruptured testicle, muscle fasciculations, chronic lymphoid hyperplasia, stomach disorder, and COPD are related to his exposure to carbon tetrachloride during service.  Specifically, he has reported that he was a weather observer during his active duty with the Air Force and that he was exposed to carbon tetrachloride every working day for over seven years because the cleaner he used to remove grease pencil on plotting boards contained carbon tetrachloride.  He has indicated that his clothes would smell of the sweet, sickening smell of the substance and that his wife would immediately put his clothes in the washer when he came home.  He has reported being unaware of the danger of the substance. 

He has submitted textual evidence from Delaware Health and Social Services that indicates that carbon tetrachloride has a strong, sweet odor that smells like chloroform and that it has been used to make refrigerants, as a propellant for aerosols, as a degreaser, and as a pesticide. 

The Veteran is competent to report about the circumstances of his service.  38 C.F.R. § 3.159 (a)(2).  The Veteran's DD Forms 214 reflect that his military occupational specialty during his Air Force active duty service was weather observer and the Board finds his statements regarding his duties to be credible.  However, he has not demonstrated a competence to determine that the cleaners he used in service contained carbon tetrachloride.  There is simply no evidence that the Veteran has specific scientific knowledge such that he could identify carbon tetrachloride by smell, sight, etc., and he has not claimed that he could . However, it is not necessary for the Board to reach a conclusion regarding whether he was exposed to carbon tetrachloride or the extent of any such exposure.  Even if such exposure was established, the Veteran's claim fails on a crucial element required to establish service connection-whether these claimed disabilities are related to that exposure.

Cranial Nerve Pain, Muscle Fasciculations, Chronic Lymphoid Hyperplasia

In that regard, from the outset, the Board finds that service connection for cranial nerve pain, chronic lymphoid hyperplasia, and muscle fasciculations do not meet the first element of service connection, that of a disability.  

The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd sub nom Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran has reported suffering from cranial nerve pain as part of his diagnosed trigeminal neuralgia, a disease that is manifested by chronic pain affecting the trigeminal nerve of the face.  Thus, the cranial nerve pain is actually a symptom of his claimed trigeminal neuralgia, and not a disease or disability on its own.  Thus, it cannot be considered a disease or disability within the meaning outlined above.  See Sanchez-Benitez, supra.  The same is the case with regard to the Veteran's muscle fasciculations.  

The June 2013 VA examiner explained that muscle fasciculations were commonly encountered in healthy people and were rarely bothersome.  In some cases the fasciculations could be annoying and interfere with the quality of life.  In those cases, where the remainder of the neurological examination was normal, and testing did not indicate any additional pathology, a diagnosis of benign fasciculation syndrome is usually made.  Such was the case for the Veteran, as testing failed to demonstrate an underlying cause for the fasciculations.  The examiner noted that previous testing for multiple sclerosis as a possible cause for the fasciculations was negative.  All other testing has been negative for any underlying etiology.  Thus, while the Veteran does suffer from the symptoms of muscle fasciculations, there appears that the diagnosis of benign fasciculation syndrome describes symptoms in the absence of any underlying malady or condition.  Such does not fit within the definition of a disability for VA purposes, as outlined above.   A symptom, such as muscle twitching or pain, absent an underlying malady or condition, is not a disability, on its own, that would be subject to service connection.  However, even if the Veteran's muscle fasciculations were considered to be a disability for the purposes of VA compensation benefits, the remainder of the elements of service connection have not been met.  Specifically, the competent medical evidence of record weighs against a finding that exposure to carbon tetrachloride causes muscle fasciculations, or that the Veteran's muscle fasciculations are otherwise related to, caused or aggravated by, or had their onset in, active service.

With regard to chronic lymphoid hyperplasia, service treatment records reflect that while in service, in August 1955, the Veteran was diagnosed with generalized lymphoidenopathy following lymph node biopsy.  He had a several month history of a swollen gland along the larynx.  There were prominent glands in the cervical area, under the arms, and in the groin.  The Board notes that this claim has technically been pending since March 1963, as explained by the February 2013 Board decision.  However, the evidence does not reflect a diagnosis of chronic lymphoid hyperplasia at any time during the appeal period.  As noted by a May 2000 record, the Veteran had had lymph node biopsies previously, the last of which was completed in 1962, and all of the previous biopsies had been benign.  On June 2013 VA examination, the examiner concluded that the Veteran did not suffer from lymphoid hyperplasia.  The examiner explained that hyperplasia of the lymph nodes was considered to be a normal response to a specific stimulus such as an infection, and there was no indication of any residual related to the in-service enlarged lymph nodes, or recurrence.  Accordingly, as the evidence does not reflect a diagnosis of chronic lymphoid hyperplasia during the appeal period, a disability has not been shown, and service connection must be denied.  

Trigeminal Neuralgia & Headaches

The Veteran contends that he has experienced symptoms of trigeminal neuralgia for many years.  The Veteran's service treatment records from his period of reserve service reflect that in August 1983, the Veteran reported being treated for trigeminal neuralgia.  Post-service treatment records reflect that in February 2004, the Veteran reported headaches and face pain for many years.  In March 2005, he reported symptoms on the left side of the face and head for possibly 25 to 30 years.  He had a near constant dull ache on his face and severe headaches at the top and back of his head.  The impression was atypical facial pain that appeared to be a variant of trigeminal neuralgia.  It was very possible that he had a tortous basilar artery that was irritating the trigeminal nerve.  He also was assessed to suffer from superimposed ophthalmic migraines.  It was noted he had a history of headaches dating back to his younger years.

In this case, the Board finds that service connection for trigeminal neuralgia and headaches must be denied.  First, the Veteran's service records from his periods of active service are negative for reports of facial pains and headaches.  Additionally, there is no indication that these disabilities were incurred in the line of duty during a period of inactive duty for training.  Even though the Veteran has reported a long history of headaches and facial pain and problems, the medical evidence does not support a finding that such had its onset in service, was caused by his service, or was aggravated by his service, on a direct basis.  Significantly, the Veteran has not contended such to be the case.  Rather, he contends that his disabilities were caused or aggravated by exposure to carbon tetrachloride.  However, on June 2013 VA examination, a VA examiner reviewed the Veteran's history and information related to carbon tetrachloride exposure, and determined that trigeminal neuralgia and a headache disorder were not known to be long-term side effects of such exposure.  Rather, exposure led to diseases of the liver and kidney, and the Veteran was not shown to suffer from those disabilities.  Moreover, in March 2005, a medical professional concluded that it was very possible that the Veteran's trigeminal neuralgia was due to a tortous basilar artery.  The medical evidence, to include the articles submitted by the Veteran, does not support his contention that his symptoms are instead related to carbon tetrachloride exposure.  The June 2013 VA examiner also explained that trigeminal neuralgia and related headaches was due to nerve compression rather than due to chemical exposure.  

Lastly, the evidence does not demonstrate that the Veteran's trigeminal neuralgia or headache disability became manifest to a 10 percent degree or more within one year of separation from service in 1963.  With regard to the Veteran's two later periods of active duty in the early 1990s, again there is no medical evidence, and the Veteran does not contend, that his trigeminal neuralgia and headache disorder became manifest within one year following separation from such service.  Rather, the evidence shows treatment for this condition prior to these two periods of active service, and no further treatment until 2004.  Thus, the nature of his disabilities do not fit within the provisions of 38 C.F.R. § 3.307.  Additionally, the competent evidence of record does not indicate an increase in disability during these two periods of service, as the available evidence does not demonstrate that the Veteran sought treatment for these disabilities in 1991 or 1992, nor has he claimed to have sought such treatment.  See 38 C.F.R. § 3.306(b). 

Ruptured Testicle

Service treatment records are negative for evidence of a ruptured testicle.  Post-service treatment records reflect that in January 1991, prior to his second period of active service, the Veteran presented with left flank pain and trouble urinating.  There was a lesion of the right testicle that was removed.  The cyst was considered to be benign.  On June 2013 VA examination, the Veteran reported that he began to have hematuria in the late 1980s.  He felt that the area of concern was rough.  The examiner noted an October 2001 VA record documenting that the Veteran was a long distance runner and had traumatically developed an episode of right orchitis requiring incision and drainage with subsequent atrophy of the right testicle.  

After a review of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim.  For one, the service treatment records are negative for a testicular rupture.  The Board notes that the Veteran was not in active service at the time of the 1991 removal.  The post-service evidence does not relate the condition to the Veteran's service.  There is no indication that exposure to carbon tetrachloride has any etiological relationship with a testicular rupture.  Rather, the evidence demonstrates that such was due to acute trauma from running, with no further incurrence or aggravation.  Accordingly, as the elements of service connection have not been met, the claim for service connection must be denied.  

Stomach Disability

Service treatment records reflect that the Veteran suffered from some gastrointestinal problems in service.  In August 1958, he was diagnosed with acute enteritis.  His 1963 separation examination reflected a notation of  "unknown stomach trouble in 1958."  It was also noted that he had suffered from abdominal pains in 1960.  The Veteran contends that he was hospitalized for an unknown gastrointestinal disorder in either 1961 or 1962.  Post-service treatment records reflect that in April 2001, the Veteran was diagnosed with dyspepsia and GERD.  However, in October 2016, a VA examiner reviewed the above evidence, but determined that there was no chronic stomach condition related to the Veteran's service.  The examiner explained that the 2001 diagnosis was made long after active duty, and the treatment in service was evidence of an acute and resolved infection.  There was no medical etiology between the post-service and in-service conditions.  Moreover, carbon tetrachloride exposure was not a cause of the symptoms in service or the current GERD/dyspepsia.

Thus, in this case, although there was evidence of gastrointestinal symptoms and treatment in service, the competent and probative medical opinion of record found against a relationship between service and the current disability.  That opinion was based upon thorough review of the record, and an adequate rationale accompanied the opinion reached.  There is no other competent, probative medical evidence to support the Veteran's claim.  Significantly, the Veteran has put forth little evidence or argument to support the contention that his current gastrointestinal disability was caused or aggravated by his service, or that he has suffered from the same or related symptoms since service.  Accordingly, when weighing the evidence of record, the Board finds that the evidence weighs against the Veteran's claim, and therefore it must be denied.

COPD

The contends that his COPD, or lung disorder, was caused or aggravated by his service, to include exposure to carbon tetrachloride.  First, the Board notes that this claim has been pending since March 1963.  However, at the time of the initial July 1963 rating decision, no lung disorder was found.  A review of the medical evidence of record since that date reflect that in October 2001, the Veteran was shown to have COPD on chest x-ray.  He was not symptomatic at the time and did not receive treatment.  On June 2013 VA examination, the Veteran underwent pulmonary function testing (PFT), the results of which were negative for COPD.  The examiner noted that a PFT was the most sensitive test available to determine a diagnosis of COPD, and thus the Veteran did not suffer from the condition.  The 2001 diagnosis must have therefore been evidence of an acute infection that had resolved.
In this case, the Board finds that service connection for COPD, or a lung disorder, must be denied.  For one, the Veteran has not put forth any contentions to relate a current lung disorder to service.  There is no evidence of a diagnosed lung disorder or COPD in service, or symptoms thereof, continuity of symptoms since service, or a nexus to relate the acute instance of COPD to the Veteran's service.  Additionally, the June 2013 VA examiner explained that there was no presumptive illness recognized by the government to relate the Veteran's COPD to exposure to tetrachloride.  The chronic effects of tetrachloride exposure caused diseases of the liver and kidney, instead.  The medical evidence did not relate the Veteran's COPD to such exposure.

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for COPD, and therefore the claim is denied.  

Conclusion

The Veteran has submitted textual evidence regarding the use of carbon tetrachloride and the effects of exposure to the substance.  However, although this textual evidence raises questions about a possible relationship between carbon tetrachloride exposure and cancers, it does not specifically discuss the above claimed disabilities, and is too general and inconclusive on its own to establish such causality in the Veteran's case.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot support a claim).  Therefore, these articles hold little weight of probative value.

The Veteran has provided written statements indicating his belief that his appealed disabilities are related to exposure to carbon tetrachloride during service.  However, the question of whether trigeminal neuralgia, cranial nerve pain, headaches, ruptured testicle, muscle fasciculations, chronic lymphoid hyperplasia, stomach disorder, or COPD, are due to any such exposure is a complex medical question not capable of lay observation, and is not otherwise the type of medical question for which lay evidence is competent evidence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  To the extent the Veteran cites to textual evidence in support of his contentions, the record reflects that the VA examination opinions, on which the Board has placed substantial weight, were based upon review of available literature.  Despite such, the VA examiners reached a conclusion that the Veteran's disabilities were not related to any in-service exposure to carbon tetrachloride.

In summary, a preponderance of the evidence is against the Veteran's claims for service connection for trigeminal neuralgia, cranial nerve pain, headaches, ruptured testicle, muscle fasciculations, chronic lymphoid hyperplasia, stomach disorder, or COPD.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for trigeminal neuralgia is denied.

Service connection for cranial nerve pain is denied.

Service connection for headaches is denied.

Service connection for a ruptured testicle is denied.

Service connection for muscle fasciculations is denied.

Service connection for chronic lymphoid hyperplasia is denied.


	(CONTINUED ON NEXT PAGE)




Service connection for a stomach disorder is denied.

Service connection for COPD is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


